IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ABDUL HOWARD,                                         No. 70473
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF                                   FILED
                 CLARK; AND THE HONORABLE
                 DOUGLAS SMITH, DISTRICT JUDGE,
                                                                            JUL 1 3 2016
                 Respondents,                                             TRACE K. LINDEMAN
                                                                        CLERIW UPREME COURT
                 and                                                   BY
                                                                              .
                                                                             DEP U TY CLERK
                 THE STATE OF NEVADA,
                 Real Party in Interest.

                                       ORDER DENYING PETITION
                             This is a pro se petition for a writ of mandamus or a writ of
                 prohibition. Petitioner challenges the pretrial proceedings, arguing that
                 the district court has not decided various pretrial petitions and motions,
                 the competency proceedings were invalid, he was improperly referred to as
                 vexatious, and the district court failed to appoint adequate counsel.
                 Without deciding upon the merits of any claims raised in the documents
                 submitted in this matter, we decline to exercise our original jurisdiction.
                 See NRS 34.160; NRS 34.170; NRS 34.320; NRS 34.330. We note that
                 petitioner is represented by counsel in the proceedings below and should
                 proceed by and through his counsel. Accordingly, we
                             ORDER the petition DENIED.




SUPREME COURT    Douglas
      OF
    NEVADA

(0) 1947A   en
                cc: Hon. Douglas Smith, District Judge
                     Abdul Howard
                     Special Public Defenders Office
                     Attorney GenerallCarson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  2
(0) I947A